06-1760-ag(L), 06-2750-ag (Con.), 06-5358-ag (Con.)
Fox Television Stations, Inc. v. FCC

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                           _______________________________

                                      August Term, 2009

(Argued: January 13, 2010,                                             Decided: July 13, 2010)


                      Docket Nos. 06-1760-ag, 06-2750-ag, 06-5358-ag
                           _______________________________

FOX TELEVISION STATIONS, INC., CBS BROADCASTING INC., WLS TELEVISION,
INC., KTRK TELEVISION, INC., KMBC HEARST-ARGYLE TELEVISION, INC., ABC
INC.,

                             Petitioners,

              v.

FEDERAL COMMUNICATIONS COMMISSION, UNITED STATES OF AMERICA,

                             Respondents,

NBC UNIVERSAL, INC., NBC TELEMUNDO LICENSE CO., NBC TELEVISION
AFFILIATES, FBC TELEVISION AFFILIATES ASSOCIATION, CBS TELEVISION
NETWORK AFFILIATES, CENTER FOR THE CREATIVE COMMUNITY, INC., DOING
BUSINESS AS CENTER FOR CREATIVE VOICES IN MEDIA, INC., ABC TELEVISION
AFFILIATES ASSOCIATION,

                        Intervenors.
_______________________________

LEVAL, POOLER, and HALL, Circuit Judges.
_______________________________

       This petition for review comes before us on remand from the Supreme Court. Previously,

we held, with Judge Leval in dissent, that the indecency policy of the Federal Communications

Commission (“FCC”) was arbitrary and capricious under the Administrative Procedure Act

(“APA”), 5 U.S.C. § 706(2)(A). See Fox Television Stations, Inc. v. FCC, 489 F.3d 444, 462
(2d Cir. 2007). The Supreme Court reversed, upholding the policy under the APA and

remanding for consideration of petitioners’ constitutional arguments. See Fox Television

Stations, Inc. v. FCC, 129 S. Ct. 1800, 1819 (2009) (Scalia, J.). We now hold that the FCC’s

policy violates the First Amendment because it is unconstitutionally vague, creating a chilling

effect that goes far beyond the fleeting expletives at issue here. Thus, we grant the petition for

review and vacate the FCC’s order and the indecency policy underlying it.

                                      CARTER PHILLIPS, Sidley Austin LLP, Washington, DC
                                      (R. Clark Wadlow, Jennifer Tatel, David S. Petron, Sidley
                                      Austin LLP, Washington, DC; Ellen S. Agress, Maureen A.
                                      O’Connell, Fox Television Stations, Inc., New York, NY,
                                      on the brief), for petitioner Fox Television Stations, Inc.

                                      MIGUEL ESTRADA, Gibson, Dunn & Crutcher LLP,
                                      Washington, D.C., (Susan Weiner, NBC Universal, Inc., on
                                      the brief) for intervenors NBC Universal Inc. and NBC
                                      Telemundo License Co.

                                      JACOB LEWIS, Associate General Counsel, for Austin C.
                                      Schlick, General Counsel, Federal Communications
                                      Commission, Washington, D.C. (Joseph R. Palmore,
                                      Deputy General Counsel, Federal Communications
                                      Commission, Washington, DC; Tony West, Assistant
                                      Attorney General, Thomas M. Bondy, Anne Murphy, Civil
                                      Division, U.S. Department of Justice, Washington, DC, on
                                      the brief), for respondents.

                                      Robert Corn-Revere, Ronald G. London, Amber L.
                                      Husbands, Davis Wright Tremaine LLP, Washington, DC;
                                      Jonathan H. Anschell, Susanna M. Lowy, CBS
                                      Broadcasting Inc., New York, NY, for petitioner CBS
                                      Broadcasting Inc.

                                      Seth P. Waxman, Wilmer Cutler Pickering Hale and Dorr
                                      LLP, Washington, DC; John W. Zucker, ABC, Inc., New
                                      York, NY, for petitioners ABC, Inc., WLS Television, Inc.,
                                      and KTRK Television, Inc.

                                      Wade H. Hargrove, Mark J. Prak, David Kushner, Julia

                                                -2-
Ambrose, Brooks, Pierce, McLendon, Humphrey &
Leonard, LLP, Raleigh, NC, for intervenor ABC Television
Affiliates Association.

Andrew Jay Schwartzman, Parul P. Desai, Matthew Wood,
Media Access Project, Washington, DC, for intervenors
Center for Creative Voices and Future of Music Coalition.

Michael R. Patrick, Renzulli Law Firm, White Plains, NY;
Robert M. O’Neil, J. Joshua Wheeler, Eisha Jain, The
Thomas Jefferson Center for the Protection of Free
Expression, for amici curiae The Thomas Jefferson Center
for the Protection of Free Expression and The Media
Institute.

Nancy Winkelman, Timothy K. Lewis, Carl A. Solano,
Mark Fowler, Jerald Fritz, Henry Geller, Newton N.
Minow, James H. Quello, Glen O. Robinson, Kenneth G.
Robinson, Jr., Schnader Harrrison Segal & Lewis LLP,
Philadelphia, PA, for amici curiae former FCC
Commissioners and Officials.

Christopher Hansen, Benjamin Sahl, American Civil
Liberties Union Foundation, New York, NY, for amici
curiae American Civil Liberties Union, New York Civil
Liberties Union, American Booksellers Foundation for Free
Expression, American Federation of Television and Radio
Artists, Directors Guild of America, First Amendment
Project, Minnesota Public Radio/American Public Media,
National Alliance for Media Arts and Culture, the National
Coalition Against Censorship, National Federation of
Community Broadcasters, PEN American Center, Screen
Actors Guild, Washington Area Lawyers for the Arts,
Woodhull Freedom Foundation, Writers Guild of America,
West, Writers Guild of America, East.

Steven H. Aden, Patrick A. Trueman, Alliance Defense
Fund, Washington, DC; Joel B. Campbell, Law Offices of
Richard J. Yrulegui, Fresno, CA, for amici curiae Focus on
the Family and Family Research Council.

Robert W. Peters, Robin S. Whitehead, Morality in Media,
Inc., New York, NY, for amicus curiae Morality in Media,
Inc.

         -3-
                                      Robert R. Sparks, Jr., Christopher T. Craig, Sparks &
                                      Craig, LLP, McLean, VA, for amicus curiae Parents
                                      Television Council.

                                      Thomas B. North, St. Ignace, MI, for amicus curiae
                                      Decency Enforcement Center for Television.

________________________________

POOLER, Circuit Judge:

       This petition for review comes before us on remand from the Supreme Court. Previously

we held, with Judge Leval dissenting, that the indecency policy of the Federal Communications

Commission (“FCC” or “Commission”) was arbitrary and capricious under the Administrative

Procedure Act (“APA”), 5 U.S.C. § 706(2)(A). See Fox Television Stations, Inc. v. FCC, 489
F.3d 444, 462 (2d Cir. 2007). The Supreme Court reversed, upholding the policy under the APA

and remanding for consideration of petitioners’ constitutional arguments. See Fox Television

Stations, Inc. v. FCC, 129 S. Ct. 1800, 1819 (2009) (Scalia, J.). We now hold that the FCC’s

policy violates the First Amendment because it is unconstitutionally vague, creating a chilling

effect that goes far beyond the fleeting expletives at issue here. Thus, we grant the petition for

review and vacate the FCC’s order and the indecency policy underlying it.1

                                        BACKGROUND

       Section 1464 of Title 18 of United States Code provides that “[w]hoever utters any

obscene, indecent, or profane language by means of radio communication shall be fined under

this title or imprisoned not more than two years, or both.” In 1960, Congress authorized the FCC

to impose civil forfeitures for violations of Section 1464. See 47 U.S.C. § 503(b)(1)(D). It was


       1
          We address only the petition for review filed in Docket No. 06-5358, the other two
petitions having been previously dismissed as moot by this Court. Fox, 489 F.3d at 447 n.2.

                                                -4-
not until 1975, however, that the FCC first exercised its authority to regulate speech it deemed

indecent but not obscene. The speech at issue was comedian George Carlin’s “Filthy Words”

monologue, a 12-minute string of expletives broadcast on the radio at 2:00 in the afternoon.

       The FCC brought forfeiture proceedings against the Pacifica Foundation, the broadcaster

that had aired the Carlin monologue. Citizen’s Complaint Against Pacifica Found. Station WBAI

(FM), N.Y, N.Y., 56 F.C.C.2d 94 (1975). In finding that Pacifica had violated Section 1464, the

Commission defined “indecent” speech as “language that describes, in terms patently offensive

as measured by contemporary community standards for the broadcast medium, sexual or

excretory activities and organs, at times of the day when there is a reasonable risk that children

may be in the audience.” Id. at ¶ 11. Pacifica petitioned for review to the D.C. Circuit, which

declared the FCC’s indecency regime invalid. See Pacifica Found. v. FCC, 556 F.2d 9 (D.C.

Cir. 1977). In finding the FCC’s order both vague and overbroad, the court pointed out that the

Commission’s definition of indecent speech would prohibit “the uncensored broadcast of many

of the great works of literature including Shakespearian plays and contemporary plays which

have won critical acclaim, the works of renowned classical and contemporary poets and writers,

and passages from the Bible.” Id. at 14. Such a result, the court concluded, amounted to

unconstitutional censorship. Id. at 18.

       In a plurality opinion authored by Justice Stevens, the Supreme Court reversed. See FCC

v. Pacifica Found., 438 U.S. 726 (1978). The Court limited its review to the question of whether

the FCC could impose a civil forfeiture for the Carlin monologue and declined to address

Pacifica’s argument that the regulation was overbroad and would chill protected speech. Id. at

734-35, 743 (“Invalidating any rule on the basis of its hypothetical application to situations not


                                                -5-
before the Court is ‘strong medicine’ to be applied ‘sparingly and only as a last resort.’” (quoting

Broadrick v. Oklahoma, 413 U.S. 601, 613 (1973))). In limiting its review, the Court stressed

the “specific factual context” of the Carlin monologue, id. at 742, focusing in particular on

Carlin’s deliberate and repetitive use of expletives to describe sexual and excretory activities.

       The Court then went on to hold that the FCC could, at least in the situation before it,

restrict indecent speech in the broadcast context that did not meet the legal definition of

obscenity. Id. at 744 (concluding that “if the government has any such power [to restrict

indecent speech], this was an appropriate occasion for its exercise”). Resting on a nuisance

rationale, the Court first noted that “of all forms of communication, it is broadcasting that has

received the most limited First Amendment protection” because of its “uniquely pervasive

presence in the lives of all Americans.” Id. at 748. Moreover, the nature of broadcast television

– as opposed to printed materials – made it “uniquely accessible to children, even those too

young to read.” Id. at 749. The Court, however, “emphasize[d] the narrowness of [its] holding.”

Id. at 750. “[N]uisance may be merely a right thing in the wrong place, – like a pig in the parlor

instead of the barnyard. We simply hold that when the Commission finds that a pig has entered

the parlor, the exercise of its regulatory power does not depend on proof that the pig is obscene.”

Id. at 750-51 (internal quotation marks omitted).

       Justices Powell and Blackmun, who concurred in a separate opinion, also made clear that

the FCC’s regulatory authority was limited, stating that the Court’s holding did not give the FCC

“an unrestricted license to decide what speech, protected in other media, may be banned from the

airwaves in order to protect unwilling adults from momentary exposure to it in their homes.” Id.

at 759-60 (Powell, J., concurring). Nor, they explained, did the holding “speak to cases


                                                 -6-
involving the isolated use of a potentially offensive word in the course of a radio broadcast, as

distinguished from the verbal shock treatment administered by respondent here.” Id. at 760-61.

Finally, they took the FCC at its word that it would “proceed cautiously,” which they reasoned

would minimize any chilling effect that might otherwise result. Id. at 761 n.4.

       In the years after Pacifica, the FCC did indeed pursue a restrained enforcement policy,

taking the position that its enforcement powers were limited to the seven specific words in the

Carlin monologue. See In re Application of WGBH Educ. Found., 69 F.C.C.2d 1250, at ¶ 10

(1978); Infinity Broadcasting Corp., et al., 3 F.C.C. Rcd. 930, at ¶ 5 (1987) (“Infinity Order”).

No enforcement actions were brought between 1978 and 1987. Infinity Order, 3 F.C.C. Rcd.

930, at ¶ 4. Then, in 1987, the FCC abandoned its focus on specific words, concluding that

“although enforcement was clearly easier under the standard, it could lead to anomalous results

that could not be justified.” Id. at ¶ 5. The FCC reasoned that under the prior standard, patently

offensive material was permissible as long as it avoided certain words. This, the Commission

concluded, “made neither legal nor policy sense.” Id. The Commission instead decided to

utilize the definition it had used in Pacifica, adopting a contextual approach to indecent speech.

       Despite its move to a more flexible standard, the FCC continued to exercise restraint. In

particular, it consistently held that a single, non-literal use of an expletive was not actionably

indecent. See, e.g., In re Application of WGBH Educ. Found, 69 F.C.C.2d 1250, at ¶ 10 n.6.

(noting that the single use of an expletive in a program that aired at 5:30pm “should not call for

us to act under the holding of Pacifica”); In re Regents of the Univ. of Cal., 2 F.C.C. Rcd. 2703,

at ¶ 3 (1987) (“Speech that is indecent must involve more than an isolated use of an offensive

word.”); L.M. Communications of S.C., Inc., 7 F.C.C. Rcd. 1595, 1595 (1992) (finding the


                                                 -7-
single utterance of the F-word not indecent because it was a “fleeting and isolated utterance

which, within the context of live and spontaneous programming, does not warrant a Commission

sanction”); In re Application of Lincoln Dweller, Renewal of the License of Stations

KPRL(AM) and KDDB(FM), 8 F.C.C. Rcd. 2582, 2585 (1993) (The “use of a single expletive”

did not warrant further review “in light of the isolated and accidental nature of the broadcast.”).

         In 2001, in an attempt to “provide guidance to the broadcast industry regarding . . . [its]

enforcement policies with respect to broadcast indecency,” the FCC issued a policy statement in

which it set forth its indecency standard in more detail. Industry Guidance on the Commission’s

Case Law Interpreting 18 U.S.C. § 1464, 16 F.C.C. Rcd 7999, at ¶ 1 (2001) (“Industry

Guidance”). In Industry Guidance, the FCC explained that an indecency finding involved the

following two determinations: (1) whether the material “describe[s] or depict[s] sexual or

excretory organs or activities”; and (2) whether the broadcast is “patently offensive as measured

by contemporary community standards for the broadcast medium.” Id. at ¶¶ 7-8 (emphasis

omitted). The FCC further explained that it considered the following three factors in

determining whether a broadcast is patently offensive: (1) “the explicitness or graphic nature of

the description or depiction”; (2) “whether the material dwells on or repeats at length” the

description or depiction; and (3) “whether the material appears to pander or is used to titillate, or

whether the materials appears to have been presented for its shock value.” Id. at ¶ 10 (emphasis

omitted). The Industry Guidance reiterated that under the second prong of the patently offensive

test, “fleeting and isolated” expletives were not actionably indecent. Id. at ¶ 18.

       In 2004, however, the FCC’s policy on indecency changed. During the 2003 Golden

Globe Awards, U2 band member Bono exclaimed, upon receiving an award, “this is really,


                                                 -8-
really, fucking brilliant. Really, really, great.” In re Complaints Against Various Broadcast

Licensees Regarding Their Airing of the “Golden Globe Awards” Program, 19 F.C.C. Rcd.

4975, at ¶ 3 n.4 (2004) (“Golden Globes Order”). In response to complaints filed after the

incident, the FCC declared, for the first time, that a single, nonliteral use of an expletive (a so-

called “fleeting expletive”) could be actionably indecent.2 Finding that “the ‘F-Word’ is one of

the most vulgar, graphic, and explicit descriptions of sexual activity in the English language,”

id. at ¶ 9, and therefore “inherently has a sexual connotation,” id. at ¶ 8, the FCC concluded that

the fleeting and isolated use of the word was irrelevant and overruled all prior decisions in which

fleeting use of an expletive was held per se not indecent, id. at ¶¶ 8-12. The FCC also found

that the broadcast was “profane” within the meaning of Section 1464, abandoning its previous

interpretation of the term to mean blasphemy. Id. at ¶¶ 13-14.

       At the same time that the FCC expanded its enforcement efforts to include even fleeting

expletives, the FCC also began issuing record fines for indecency violations.3 While the

Commission had previously interpreted the maximum fines in the statute as applying on a per-

program basis, it began treating each licensee’s broadcast of the same program as a separate


       2
          The FCC’s increased enforcement efforts – as well as Congress’s decision to increase
the maximum fines – were in large part caused by the broadcast of the 2004 Super Bowl, during
which Justin Timberlake exposed Janet Jackson’s breast for a fraction of a second during their
halftime show, an event that came to be known as “Nipplegate.” Frank Ahrens, The Price for
On-Air Indecency Goes Up, Wash. Post (June 8, 2006), available at
http://www.washingtonpost.com/wp-dyn/content/article/2006/06/07/AR2006060700287.html.
The FCC imposed a $550,000 fine, which was overturned by the Third Circuit. See CBS Corp.
v. FCC, 535 F.3d 167, 209 (3d Cir. 2008). After the Supreme Court issued its decision in Fox, it
vacated the decision and remanded to the Third Circuit for reconsideration in light of Fox. See
FCC v. CBS Corp., 129 S. Ct. 2176 (2009). The Third Circuit has yet to issue a new decision.
       3
          In 2003, the FCC imposed $440,000 in fines. In 2004, it imposed a record $8 million
in fines. See Former FCC Commissioners Br. at 10 n.6.

                                                  -9-
violation, thereby multiplying the maximum fine the FCC could order for each instance of

indecent speech. In addition, Congress amended Section 503(b)(2)(c)(ii) to increase the

maximum fine permitted by a factor of 10 – from $32,500 to $325,000– meaning that the fine for

a single expletive uttered during a broadcast could easily run into the tens of millions of dollars.

See 47 U.S.C. § 503(b)(2)(c)(iii).

       NBC Universal, Inc. (“NBC”), along with numerous other parties, filed petitions for

reconsideration of the Golden Globes Order before the FCC, raising statutory and constitutional

challenges to the new policy. While the petitions for reconsideration were pending, the FCC

applied the Golden Globes Order policy in In Re Complaints Regarding Various Television

Broadcasts Between February 2, 2002 and March 8, 2005, 21 F.C.C. Rcd. 2664 (2006)

(“Omnibus Order”), which the Commission stated was intended to “provide substantial guidance

to broadcasters and the public” about what was considered indecent under the new policy. Id. at

¶ 2. In the Omnibus Order (which dealt with many more programs than are at issue in the

present case), the Commission found four programs – the 2002 Billboard Music Awards, the

2003 Billboard Music Awards, various episodes of ABC’s NYPD Blue, and CBS’s The Early

Show – indecent and profane under the Golden Globes standard.

       All four programs involved what could be characterized as fleeting expletives. For

instance, during the 2002 Billboard Music Awards, Cher, in an unscripted moment from her

acceptance speech, stated: “People have been telling me I’m on the way out every year, right? So

fuck ‘em.” Id. at ¶ 101. Similarly, during the 2003 Billboard Music Awards, Nicole Ritchie –

on stage to present an award with Paris Hilton – made the following unscripted remark: “Have

you ever tried to get cow shit out of a Prada purse? It's not so fucking simple.” Id. at ¶ 112 n.164.


                                                -10-
Episodes of NYPD Blue were found indecent based on several instances of the word “bullshit,”

id. at ¶ 125, while the CBS’s The Early Show was found indecent on the basis of a guest’s use

of the word “bullshitter” to describe a fellow contestant on the reality TV show, Survivor:

Vanuatu, id. at ¶ 137.

       In finding these programs indecent and profane, the FCC reaffirmed its decision in the

Golden Globes Order that any use of the word “fuck” was presumptively indecent and profane,

id. at ¶¶ 102, 107, further concluding that any use of the word “shit” was also presumptively

indecent and profane, id. at ¶¶ 138, 143. It also held that the four broadcasts in question were

“patently offensive” because the material was explicit, shocking, and gratuitous, notwithstanding

the fact that the expletives were fleeting and isolated. Id. ¶¶ 106, 120, 131, 141.

       Fox Television Stations, Inc. (“Fox”), CBS Broadcasting Inc. (“CBS”), and ABC Inc.

(“ABC”), as well as several network affiliates, filed petitions for review of the Omnibus Order.4

The FCC moved for a voluntary remand, which we granted, so that it could have the opportunity

to address petitioners’ arguments and could ensure that all licensees had a full opportunity to be

heard before the FCC issued a final decision. After soliciting public comments, the FCC issued

a second order on November 6, 2006. See In re Complaints Regarding Various Television

Broadcasts Between February 2, 2002 and March 8, 2005, 21 F.C.C. Rcd. 13299 (2006)

(“Remand Order”). In the Remand Order, the FCC reaffirmed its finding that the 2002 and 2003

Billboard Music Awards were indecent and profane. However, the FCC reversed its finding

with respect to The Early Show and dismissed the complaint against NYPD Blue on procedural



       4
          ABC originally filed a petition for review in the D.C. Circuit, which was then
transferred to this Court and consolidated with the Fox/CBS petitions for review.

                                                -11-
grounds.5

        In the Remand Order, the FCC rejected the petitioners’ argument that non-literal uses of

expletives were not indecent, reasoning that “any strict dichotomy between expletives and

descriptions or depictions of sexual or excretory functions is artificial and does not make sense

in light of the fact that an expletive’s power to offend derives from its sexual or excretory

meaning.” Id. at ¶ 23 (internal quotation marks omitted). However, the Commission did “not

take the position that any occurrence of an expletive is indecent or profane under its rules,”

allowing that expletives that were “integral” to an artistic work or occurring during a “bona fide

news interview” might not run afoul of the indecency standard. Id. at ¶ 70 (emphasis added). As

such, it reversed its previous decision concerning the CBS’s The Early Show because the

utterance of the word “bullshitter” took place during a bona fide news interview. The

Commission made clear, however, that “there is no outright news exemption from our indecency

rules.” Id. at ¶ 71.

        Petitioners and intervenors,6 which collectively represented all the major broadcast

networks as well as local affiliates affected by the FCC’s indecency policy (hereinafter, the

“Networks”), returned to this Court for review of the Remand Order, making a variety of

administrative, statutory, and constitutional arguments. In a 2-1 decision (with Judge Leval in


        5
          The Commission dismissed the complaints against NYPD Blue because the only person
who complained of the material resided in the Eastern time zone, where NYPD Blue aired during
the “safe harbor” period after 10pm. Id. at ¶ 75.
        6
         Intervenors included NBC Universal, Inc., NBC Telemundo License Co., NBC
Television Affiliates, FBC Television Affiliates, CBS Television Networks Affiliation, and ABC
Television Affiliates Association. On remand from the Supreme Court, the Center for Creative
Voices and Future of Music Coalition, which represents the artistic community, filed a motion to
intervene, which we granted.

                                                -12-
dissent), we held that the FCC’s indecency policy was arbitrary and capricious under the APA.

Fox, 489 F.3d at 447. We reached this decision because we believed that the FCC had failed to

adequately explain why it had changed its nearly-30-year policy on fleeting expletives. Id. at

458. Moreover, we noted that the FCC’s justification for the policy – that children could be

harmed by hearing even one fleeting expletive (the so-called “first blow” theory) – bore “no

rational connection to the Commission’s actual policy,” because the FCC had not instituted a

blanket ban on expletives. Id.

       Because we struck down the indecency policy on APA grounds, we declined to reach the

constitutional issues in the case. We noted, however, that we were “skeptical that the

Commission [could] provide a reasoned explanation for its ‘fleeting expletive’ regime that would

pass constitutional muster.” Id. at 462. We expressed sympathy for “the Networks’ contention

that the FCC’s indecency test [wa]s undefined, indiscernible, inconsistent, and consequently,

unconstitutionally vague.” Id. at 463. We were also troubled that the FCC’s policy appeared to

permit it to “sanction speech based on its subjective view of the merit of that speech.” Id. at 464.

However, because it was unnecessary for us to reach them, we left those issues for another day.

The FCC subsequently filed a writ of certiorari, which the Supreme Court granted.

       In a 5-4 decision, the Supreme Court reversed our APA ruling, holding that the FCC’s

“fleeting expletive” policy was not arbitrary and capricious because “[t]he Commission could

reasonably conclude that the pervasiveness of foul language, and the coarsening of public

entertainment in other media such as cable, justify more stringent regulation of broadcast

programs so as to give conscientious parents a relatively safe haven for their children.” 129 S.

Ct. at 1819. However, the Court declined to address the Networks’ constitutional arguments,


                                                -13-
“see[ing] no reason to abandon our usual procedures in a rush to judgment without a lower court

opinion,” id., and remanded for us to consider them in the first instance. Thus, after further

briefing by the parties, intervenors, and amici, we now turn to the question that we deferred in

our previous decision – whether the FCC’s indecency policy violates the First Amendment.

                                          DISCUSSION

                                                 I.

       It is well-established that indecent speech is fully protected by the First Amendment.

Reno v. ACLU, 521 U.S. 844, 874-75 (1997) (“Where obscenity is not involved, . . . the fact that

protected speech may be offensive to some does not justify its suppression.” (quoting Carey v.

Population Servs. Int’l, 431 U.S. 678, 701 (1977))). In most contexts, the Supreme Court has

considered restrictions on indecent speech to be content-based restrictions subject to strict

scrutiny. See United States v. Playboy Entm't Group, 529 U.S. 803, 813 (2000). For instance, in

Reno v. ACLU, the Supreme Court struck down the Communications Decency Act of 1996,

finding that a provision criminalizing the knowing transmission of indecent speech through the

internet was unconstitutionally vague and not narrowly tailored. 521 U.S. at 882. In Playboy,

the Supreme Court confronted a provision of the Telecommunications Act of 1996 that

prohibited cable television operators from broadcasting sexual content during certain hours.

While recognizing that television “presents unique problems” not present in other mediums, the

Court held unequivocally that the restriction was subject to strict scrutiny, and struck it down

because scrambling technology provided a less restrictive means of protecting minors from

indecent content. 529 U.S. at 813, 827. Similarly, the Supreme Court in Sable Communications

of California, Inc. v. FCC declared unconstitutional a provision of the Communications Act that


                                                -14-
prohibited the transmission of indecent commercial telephone messages, so-called “dial-a-porn,”

finding that a total ban was not the least restrictive means available. 492 U.S. 115, 131 (1989).

       Broadcast radio and television, however, have always occupied a unique position when it

comes to First Amendment protection. The categorization of broadcasting as different from all

other forms of communication pre-dates Pacifica. See, e.g., Red Lion Broad. Co. v. FCC, 395
U.S. 367, 386 (1969) (“Although broadcasting is clearly a medium affected by a First

Amendment interest, differences in the characteristics of new media justify differences in the

First Amendment standards applied to them.”(internal citation omitted)). And the Supreme

Court has continuously reaffirmed the distinction between broadcasting and other forms of

media since Pacifica. See Reno, 521 U.S. at 866-67; Sable, 492 U.S. at 127. However, it was in

Pacifica that the Supreme Court gave its fullest explanation for why restrictions on broadcast

speech were subject to a lower level of scrutiny, relying on the twin pillars of pervasiveness and

accessibility to children. 438 U.S. at 748-49. While Pacifica did not specify what level of

scrutiny applies to restrictions on broadcast speech, subsequent cases have applied something

akin to intermediate scrutiny. See FCC v. League of Women Voters, 468 U.S. 364, 380 (1984).

       The Networks argue that the world has changed since Pacifica and the reasons underlying

the decision are no longer valid. Indeed, we face a media landscape that would have been almost

unrecognizable in 1978. Cable television was still in its infancy. The Internet was a project run

out of the Department of Defense with several hundred users. Not only did Youtube, Facebook,

and Twitter not exist, but their founders were either still in diapers or not yet conceived. In this

environment, broadcast television undoubtedly possessed a “uniquely pervasive presence in the

lives of all Americans.” Pacifica, 438 U.S. at 748.


                                                -15-
       The same cannot be said today. The past thirty years has seen an explosion of media

sources, and broadcast television has become only one voice in the chorus. Cable television is

almost as pervasive as broadcast – almost 87 percent of households subscribe to a cable or

satellite service – and most viewers can alternate between broadcast and non-broadcast channels

with a click of their remote control. See In re Annual Assessment of the Status of Competition

in the Market for the Delivery of Video Programming, 24 FCC Rcd. 542, at ¶ 8 (2009). The

internet, too, has become omnipresent, offering access to everything from viral videos to feature

films and, yes, even broadcast television programs. See In Re Implementation of the Child Safe

Viewing Act; Examination of Parental Control Technologies for Video or Audio Programming,

24 F.C.C. Rcd. 11413, at ¶ 126 (2009) (“CSVA Report”) (“The number of suppliers of online

video and audio is almost limitless.”). As the FCC itself acknowledges, “[c]hildren today live in

a media environment that is dramatically different from the one in which their parents and

grandparents grew up decades ago.” In the Matter of Empowering Parents and Protecting

Children in an Evolving Media Landscape, 24 F.C.C. Rcd. 13171, at ¶ 11 (2009).

       Moreover, technological changes have given parents the ability to decide which programs

they will permit their children to watch. Every television, 13 inches or larger, sold in the United

States since January 2000 contains a V-chip, which allows parents to block programs based on a

standardized rating system. 47 U.S.C. § 303(x). Moreover, since June 11, 2009, when the

United States made the transition to digital television, anyone using a digital converter box also

has access to a V-chip. CSVA Report, 24 F.C.C. Rcd. 11413, at ¶ 11. In short, there now exists

a way to block programs that contain indecent speech in a way that was not possible in 1978. In

fact, the existence of technology that allowed for household-by-household blocking of


                                               -16-
“unwanted” cable channels was one of the principle distinctions between cable television and

broadcast media drawn by the Supreme Court in Playboy. The Court explained:

       The option to block reduces the likelihood, so concerning to the Court in Pacifica,
       that traditional First Amendment scrutiny would deprive the Government of all
       authority to address this sort of problem. The corollary, of course, is that targeted
       blocking enables the Government to support parental authority without affecting
       the First Amendment interests of speakers and willing listeners – listeners for
       whom, if the speech is unpopular or indecent, the privacy of their own homes may
       be the optimal place of receipt.

Playboy, 529 U.S. at 815 (internal citation omitted). We can think of no reason why this

rationale for applying strict scrutiny in the case of cable television would not apply with equal

force to broadcast television in light of the V-chip technology that is now available.

       Nevertheless, as we stated in our previous decision, we are bound by Supreme Court

precedent, regardless of whether it reflects today’s realities. The Supreme Court may decide in

due course to overrule Pacifica and subject speech restrictions in the broadcast context to strict

scrutiny. This Court, however, is “not at liberty to depart from binding Supreme Court precedent

‘unless and until [the] Court reinterpret[s]’ that precedent.” OneSimpleLoan v. U.S. Sec’y of

Educ., 496 F.3d 197, 208 (2d Cir. 2007) (quoting Agostini v. Felton, 521 U.S. 203, 238 (1997))

(alterations in original). The Networks, although they may wish it otherwise, seem to concede

that we must evaluate the FCC’s indecency policy under the framework established by the

Supreme Court in Pacifica. See ABC Television Affiliates Association Br. at 12-13.

       There is considerable disagreement among the parties, however, as to what framework

Pacifica established. The FCC interprets Pacifica as permitting it to exercise broad regulatory

authority to sanction indecent speech. In its view, the Carlin monologue was only the most

extreme example of a large category of indecent speech that the FCC can constitutionally


                                                -17-
prohibit. The Networks, on the other hand, view Pacifica as establishing the limit of the FCC’s

authority. In other words, they believe that only when indecent speech rises to the level of

“verbal shock treatment,” exemplified by the Carlin monologue, can the FCC impose a civil

forfeiture. Because Pacifica was an intentionally narrow opinion, it does not provide us with a

clear answer to this question. Fortunately, we do not need to wade into the brambles in an

attempt to answer it ourselves. For we conclude that, regardless of where the outer limit of the

FCC’s authority lies, the FCC’s indecency policy is unconstitutional because it is impermissibly

vague. It is to this issue that we now turn.7

                                                 II.

       It is a basic principle that a law or regulation “‘is void for vagueness if its prohibitions

are not clearly defined.’” Piscottano v. Murphy, 511 F.3d 247, 280 (2d Cir. 2007) (quoting

Grayned v. City of Rockford, 408 U.S. 104, 108 (1972)). A law or regulation is impermissibly

vague if it does not “give the person of ordinary intelligence a reasonable opportunity to know

what is prohibited.” Farrell v. Burke, 449 F.3d 470, 485 (2d Cir. 2006) (quoting Grayned, 408
U.S. at 108). The First Amendment places a special burden on the government to ensure that

restrictions on speech are not impermissibly vague. See Perez v. Hoblock, 368 F.3d 166, 175 n.5

(2d Cir. 2004) (“[A] law or regulation that ‘threatens to inhibit the exercise of constitutionally

protected rights,’ such as the right of free speech, will generally be subject to a more stringent

vagueness test.”) (quoting Vill. of Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S.
489, 499 (1982))). However, “‘perfect clarity and precise guidance have never been required


       7
         Although, the Remand Order also found the broadcasts in question “profane,” the FCC
has abandoned that finding for the purposes of this appeal and has relied solely on its finding of
indecency. See FCC Br. at 24 n.2. We therefore do not address its profanity finding further.

                                                -18-
even of regulations that restrict expressive activity.’” United States v. Williams, 128 S. Ct.
1830, 1845 (2008) (quoting Ward v. Rock Against Racism, 491 U.S. 781, 794 (1989)).

       The vagueness doctrine serves several important objectives in the First Amendment

context. First, the doctrine is based on the principle of fair notice. “‘[W]e assume that man is

free to steer between lawful and unlawful conduct” and we give him notice of what is prohibited

“so that he may act accordingly.’” Farrell, 449 F.3d at 485 (quoting Grayned, 408 U.S. at 108).

Notice is particularly important with respect to content-based speech restrictions “because of

[their] obvious chilling effect on free speech.” Reno, 521 U.S. at 872. Vague regulations

“‘inevitably lead citizens to steer far wider of the unlawful zone than if the boundaries of the

forbidden areas were clearly marked.’” Farrell, 449 F.3d at 485 (quoting Grayned, 408 U.S. at

109)). Second, the vagueness doctrine is based “on the need to eliminate the impermissible risk

of discriminatory enforcement.” Gentile v. State Bar of Nev., 501 U.S. 1030, 1051 (1991). “A

vague law impermissibly delegates basic policy matters to [government officials] for resolution

on an ad hoc and subjective basis . . . .” Grayned, 408 U.S. at 108-09 (emphasis added).

Specificity, on the other hand, guards against subjectivity and discriminatory enforcement.

                                                 A.

       The Networks argue that the FCC’s indecency test is unconstitutionally vague because it

provides no clear guidelines as to what is covered and thus forces broadcasters to “steer far wider

of the unlawful zone,” rather than risk massive fines. In support of their position, the Networks

rely on the Supreme Court’s decision in Reno v. ACLU, 521 U.S. 844 (1997). Section 223(a) of

the Communications Decency Act (“CDA”) prohibited transmitting “indecent” material to

minors over the Internet while section 223(d) prohibited material that “in context, depicts or


                                                -19-
describes, in terms patently offensive as measured by contemporary community standards,

sexual or excretory activities or organs.” Id. at 859-60 (quoting 47 U.S.C. § 223(d)). In addition

to finding that the statute was not narrowly tailored, the Court found the statute

unconstitutionally vague because “the many ambiguities concerning the scope of its coverage

render[ed] it problematic for purposes of the First Amendment.” Id. at 870. The Court found

that the statute’s use of the “general, undefined terms ‘indecent’ and ‘patently offensive’

cover[ed] large amounts of nonpornographic material with serious educational or other value.

Because of the “vague contours” of the regulation, the Court held that “it unquestionably

silence[d] some speakers whose messages would be entitled to constitutional protection.” Id. at

874. The Networks argue that since Reno found this indecency regulation unconstitutionally

vague, the FCC’s identically-worded indecency test for broadcasting must fall as well.

       FCC argues the opposite – that Reno forecloses a vagueness challenge to the FCC’s

policy. In Reno, the government argued that the CDA was “plainly constitutional” under the

Pacifica decision. Id. at 864. The Supreme Court rejected this argument, distinguishing Pacifica

on the grounds that (1) the FCC is an expert agency that had been regulating the radio for

decades; (2) the CDA was a categorical ban on speech while the FCC’s indecency regulation

designated “when – rather than whether – it would be permissible to air such a program”; (3) the

order at issue in Pacifica was not punitive; and (4) the broadcast medium had traditionally

received the most limited First Amendment protection. Id. at 867. According to the FCC,

because the Court refused to find Pacifica controlling of the constitutional challenges to the

CDA, we must find Reno equally inapplicable here.

       As an initial matter, we reject the FCC’s argument that Reno forecloses the Networks’


                                                -20-
vagueness challenge. When the Supreme Court distinguished Pacifica in Reno, it did so with

respect to “the level of First Amendment scrutiny that should be applied to this medium,” not to

its analysis of whether the statute was unconstitutionally vague. Id. at 870. Broadcasters are

entitled to the same degree of clarity as other speakers, even if restrictions on their speech are

subject to a lower level of scrutiny. It is the language of the rule, not the medium in which it is

applied, that determines whether a law or regulation is impermissibly vague.

       We also reject the Networks’ argument that Reno requires us to find the FCC’s policy

vague. To be sure, the CDA’s definition of indecency was almost identical to the Commission’s,

and language that is unconstitutionally vague in one context cannot suddenly become the model

of clarity in another. However, unlike in Reno, the FCC has further elaborated on the definition

of indecency in the broadcast context. For example, the FCC has outlined three factors that it

purportedly uses to determine whether a broadcast is patently offensive, Industry Guidance, 16

F.C.C. Rcd. 7999, at ¶¶ 7-8, and has declared “fuck” and “shit” presumptively indecent,

Omnibus Order, 2001 F.C.C. Rcd. 2664, at ¶¶ 102, 107. This additional guidance may not be

sufficient to survive a vagueness challenge, but it certainly distinguishes the FCC policy from

the one struck down in Reno.

       Finally, we reject the FCC’s argument that the Networks’ vagueness challenge is

foreclosed by Pacifica itself. Pacifica, which did not reach the question of whether the FCC’s

policy was unconstitutionally vague, was an intentionally narrow opinion predicated on the

FCC’s “restrained” enforcement policy. Pacifica, 438 U.S. at 761 (Powell J., concurring). The

FCC’s policy has now changed and we would be hard pressed to characterize it as “restrained.”

Thus, the questions left unresolved by Pacifica are now squarely before us, as the Supreme Court


                                                -21-
itself indicated in its opinion above. See Fox, 129 S. Ct. at 1819 (“[W]hether [the FCC’s policy]

is unconstitutional, will be determined soon enough, perhaps in this very case.”).8

                                                 B.

       Having concluded that neither Pacifica nor Reno resolves the question, we must now

decide whether the FCC’s indecency policy provides a discernible standard by which

broadcasters can accurately predict what speech is prohibited. The FCC set forth its indecency

policy in its 2001 Industry Guidance, in which the FCC explained that an indecency finding

involved the following two determinations: (1) whether the material “describe[s] or depict[s]

sexual or excretory organs or activities”; and (2) whether the broadcast is “patently offensive as

measured by contemporary community standards for the broadcast medium.” Id. at ¶¶ 7-8.

Under the policy, whether a broadcast is patently offensive depends on the following three

factors: (1) “the explicitness or graphic nature of the description or depiction”; (2) “whether the

material dwells on or repeats at length” the description or depiction; and (3) “whether the

material appears to pander or is used to titillate, or whether the materials appears to have been

presented for its shock value.” Id. at ¶ 10 (emphasis added). Since 2001, the FCC has



       8
           The FCC also argues that the DC Circuit’s Action for Children’s Television cases
preclude Networks’ vagueness challenge, but this argument fails for the same reason its Pacifica
argument fails. The DC Circuit, like the Supreme Court, relied specifically on the FCC’s
restrained policy in reaching its decision. See Action for Children’s Television v. FCC, 852 F.2d
1332,1340 n.14 (D.C. Cir. 1988), superseded by 58 F.3d 654 (D.C. Cir. 1995) (en banc) (“[T]he
potential chilling effect of the FCC’s generic definition of indecency will be tempered by the
Commission’s restrained enforcement policy.”). Moreover, to the extent the ACT cases held that
a vagueness challenge was precluded by Pacifica, we are not bound by the DC Circuit and do not
find it persuasive. To the extent that our opinion in Dial Information Services Corp. v.
Thornburgh, 938 F.2d 1535, 1541 (2d Cir. 1991), held that the same definition of indecency was
not impermissibly vague in the non-broadcast context, that holding was overruled by the
Supreme Court’s decision in Reno.

                                                -22-
interpreted its indecency policy in a number of decisions, including Golden Globes Order and

the orders on review here.

       The FCC argues that the indecency policy in its Industry Guidance, together with its

subsequent decisions, give the broadcasters sufficient notice as to what will be considered

indecent. The Networks argue that the policy is impermissibly vague and that the FCC’s

decisions interpreting the policy only add to the confusion of what will be considered indecent.

       We agree with the Networks that the indecency policy is impermissibly vague. The first

problem arises in the FCC’s determination as to which words or expressions are patently

offensive. For instance, while the FCC concluded that “bullshit” in a “NYPD Blue” episode was

patently offensive, it concluded that “dick” and “dickhead” were not. Omnibus Order, 21 F.C.C.

Rcd 2664, at ¶¶ 127-128. Other expletives such as “pissed off,” up yours,” “kiss my ass,” and

“wiping his ass” were also not found to be patently offensive. Id. at ¶ 197. The Commission

argues that its three-factor “patently offensive” test gives broadcasters fair notice of what it will

find indecent. However, in each of these cases, the Commission’s reasoning consisted of

repetition of one or more of the factors without any discussion of how it applied them. Thus, the

word “bullshit” is indecent because it is “vulgar, graphic and explicit” while the words

“dickhead” was not indecent because it was “not sufficiently vulgar, explicit, or graphic.” This

hardly gives broadcasters notice of how the Commission will apply the factors in the future.

       The English language is rife with creative ways of depicting sexual or excretory organs

or activities, and even if the FCC were able to provide a complete list of all such expressions,

new offensive and indecent words are invented every day. For many years after Pacifica, the

FCC decided to focus its enforcement efforts solely on the seven “dirty” words in the Carlin


                                                 -23-
monologue. See Infinity Order, 3 F.C.C. Rcd. 930, at ¶ 5 (1987). This strategy had its

limitations – it meant that some indecent speech that did not employ these seven words slipped

through the cracks. However, it had the advantage of providing broadcasters with a clear list of

words that were prohibited. Not surprisingly, in the nine years between Pacifica and the FCC’s

abandonment of this policy, not a single enforcement action was brought. This could be because

we lived in a simpler time before such foul language was common. Or, it could be that the

FCC’s policy was sufficiently clear that broadcasters knew what was prohibited.

       The FCC argues that a flexible standard is necessary precisely because the list was not

effective – broadcasters simply found offensive ways of depicting sexual or excretory organs or

activities without using any of the seven words. In other words, because the FCC cannot

anticipate how broadcasters will attempt to circumvent the prohibition on indecent speech, the

FCC needs the maximum amount of flexibility to be able to decide what is indecent. The

observation that people will always find a way to subvert censorship laws may expose a certain

futility in the FCC’s crusade against indecent speech, but it does not provide a justification for

implementing a vague, indiscernible standard. If the FCC cannot anticipate what will be

considered indecent under its policy, then it can hardly expect broadcasters to do so. And while

the FCC characterizes all broadcasters as consciously trying to push the envelope on what is

permitted, much like a petulant teenager angling for a later curfew, the Networks have expressed

a good faith desire to comply with the FCC’s indecency regime. They simply want to know with

some degree of certainty what the policy is so that they can comply with it. The First

Amendment requires nothing less.

       The same vagueness problems plague the FCC’s presumptive prohibition on the words


                                                -24-
“fuck” and “shit” and the exceptions thereto. Under the FCC’s current policy, all variants of

these two words are indecent unless one of two exceptions apply. The first is the “bona fide

news” exception, which the FCC has failed to explain except to say that it is not absolute. The

second is the artistic necessity exception, in which fleeting expletives are permissible if they are

“demonstrably essential to the nature of an artistic or educational work or essential to informing

viewers on a matter of public importance.” Omnibus Order, 21 F.C.C. Rcd. 2664, at ¶ 82. In

deciding whether this exception applies, the FCC “consider[s] whether the material has any

social, scientific or artistic value.” In re Complaints Against Various Television Licensees

Regarding Their Broadcast on November 11, 2004, of the ABC Television Network's

Presentation of the Film “Saving Private Ryan”, 20 F.C.C. Rcd. 4507, at ¶ 11 (2005) (“Saving

Private Ryan”).

       As we stated in our previous opinion:

       Although the Commission has declared that all variants of “fuck” and “shit” are
       presumptively indecent and profane, repeated use of those words in “Saving
       Private Ryan,” for example, was neither indecent nor profane. And while multiple
       occurrences of expletives in “Saving Private Ryan” was not gratuitous, a single
       occurrence of “fucking” in the Golden Globe Awards was “shocking and
       gratuitous.” Parental ratings and advisories were important in finding “Saving
       Private Ryan” not patently offensive under contemporary community standards,
       but irrelevant in evaluating a rape scene in another fictional movie. The use of
       numerous expletives was “integral” to a fictional movie about war, but occasional
       expletives spoken by real musicians were indecent and profane because the
       educational purpose of the documentary “could have been fulfilled and all
       viewpoints expressed without the repeated broadcast of expletives.” The
       “S-Word” on The Early Show was not indecent because it was in the context of a
       “ bona fide news interview,” but “there is no outright news exemption from our
       indecency rules.”

Fox, 489 F.3d at 463 (internal citations and emphasis omitted). There is little rhyme or reason to

these decisions and broadcasters are left to guess whether an expletive will be deemed “integral”


                                                -25-
to a program or whether the FCC will consider a particular broadcast a “bona fide news

interview.”

       The FCC created these exceptions because it recognized that an outright ban on certain

words would raise grave First Amendment concerns. In the Omnibus Order, the FCC

“recognize[d] the need for caution with respect to complaints implicating the editorial judgment

of broadcast licensees in presenting news and public affairs programming, as these matters are at

the core of the First Amendment’s free press guarantee.” 21 F.C.C. Rcd. 2664, at ¶ 15.

Likewise, in applying the “artistic necessity” exception, the FCC noted that it was obligated to

“proceed with due respect for the high value our Constitution places on freedom and choice in

what the people say and hear,” particularly with respect to speech that has “social, scientific or

artistic value.” Saving Private Ryan, 20 F.C.C. Rcd. 4507, at ¶ 11 (internal quotation marks

omitted). It is these same concerns that informed the FCC’s original “restrained” enforcement

policy, which had the advantage of prohibiting the most egregious instances of indecent speech

while minimizing the burden on protected speech.

       The FCC’s current indecency policy undoubtedly gives the FCC more flexibility, but this

flexibility comes at a price. The “artistic necessity” and “bona fide news” exceptions allow the

FCC to decide, in each case, whether the First Amendment is implicated. The policy may

maximize the amount of speech that the FCC can prohibit, but it results in a standard that even

the FCC cannot articulate or apply consistently. Thus, it found the use of the word “bullshitter”

on CBS’s The Early Show to be “shocking and gratuitous” because it occurred “during a

morning television interview,” Omnibus Order, 21 FCC Rcd 2664, at ¶ 141, before reversing

itself because the broadcast was a “bona fide news interview.” Remand Order, 21 FCC Rcd.


                                                -26-
13299, at ¶ 68. In other words, the FCC reached diametrically opposite conclusions at different

stages of the proceedings for precisely the same reason – that the word “bullshitter” was uttered

during a news program. And when Judge Leval asked during oral argument if a program about

the dangers of pre-marital sex designed for teenagers would be permitted, the most that the

FCC’s lawyer could say was “I suspect it would.” With millions of dollars and core First

Amendment values at stake, “I suspect” is simply not good enough.

       With the FCC’s indiscernible standards come the risk that such standards will be

enforced in a discriminatory manner. The vagueness doctrine is intended, in part, to avoid that

risk. If government officials are permitted to make decisions on an “ad hoc” basis, there is a risk

that those decisions will reflect the officials’ subjective biases. Grayned, 408 U.S. at 108-09.

Thus, in the licensing context, the Supreme Court has consistently rejected regulations that give

government officials too much discretion because “such discretion has the potential for

becoming a means of suppressing a particular point of view.” Forsyth County, Ga. v. Nationalist

Movement, 505 U.S. 123, 130 (1992) (internal quotation marks omitted); see also City of

Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750, 758 (1988) (permit scheme facially

unconstitutional because “post hoc rationalizations by the licensing official and the use of

shifting or illegitimate criteria are far too easy, making it difficult for courts to determine in any

particular case whether the licensor is permitting favorable, and suppressing unfavorable,

expression”).

       We have no reason to suspect that the FCC is using its indecency policy as a means of

suppressing particular points of view. But even the risk of such subjective, content-based

decision-making raises grave concerns under the First Amendment. Take, for example, the


                                                 -27-
disparate treatment of “Saving Private Ryan” and the documentary, “The Blues.” The FCC

decided that the words “fuck” and “shit” were integral to the “realism and immediacy of the film

experience for viewers” in “Saving Private Ryan,” but not in“The Blues.” Fox, 489 F.3d at 463.

We query how fleeting expletives could be more essential to the “realism” of a fictional movie

than to the “realism” of interviews with real people about real life events, and it is hard not to

speculate that the FCC was simply more comfortable with the themes in “Saving Private Ryan,”

a mainstream movie with a familiar cultural milieu, than it was with “The Blues,” which largely

profiled an outsider genre of musical experience. But even if there were a perfectly benign way

of explaining these particular outcomes, nothing would prevent the FCC from applying its

indecency policy in a discriminatory manner in the future. As the Supreme Court explained in

Forsyth:

       It is not merely the sporadic abuse of power by the censor but the pervasive threat
       inherent in its very existence that constitutes the danger to freedom of discussion.
       Accordingly, the success of a facial challenge on the grounds that an ordinance
       delegates overly broad discretion to the decisionmaker rests not on whether the
       administrator has exercised his discretion in a content-based manner, but whether
       there is anything in the ordinance preventing him from doing so.
505 U.S. at 133 n.10 (internal quotation marks and citations omitted).

       The FCC argues that its context-based approach is consistent with, indeed even required

by, Pacifica. While Pacifica emphasized the importance of context in regulating indecent

broadcasts, see 438 U.S. at 750, it did so in order to emphasize the limited scope of its holding,

finding that the particular “context” of the Carlin monologue justified an intrusion on

broadcasters rights under the First Amendment. It does not follow that the FCC can justify any

decision to sanction indecent speech by citing “context.” Of course, context is always relevant,

and we do not mean to suggest otherwise in this opinion. But the FCC still must have

                                                -28-
discernible standards by which individual contexts are judged.

       The FCC assures us that it will “bend over backwards” to protect editorial judgment, at

least in the news context, but such assurances are not sufficient given the record before us.

Instead, the FCC should bend over backwards to create a standard that gives broadcasters the

notice that is required by the First Amendment.9

                                                III.

       Under the current policy, broadcasters must choose between not airing or censoring

controversial programs and risking massive fines or possibly even loss of their licenses, and it is

not surprising which option they choose. Indeed, there is ample evidence in the record that the

FCC’s indecency policy has chilled protected speech.

       For instance, several CBS affiliates declined to air the Peabody Award-winning “9/11”

documentary, which contains real audio footage – including occasional expletives – of

firefighters in the World Trade Center on September 11th. Although the documentary had

previously aired twice without complaint, following the Golden Globes Order affiliates could no

longer be sure whether the expletives contained in the documentary could be found indecent.

See Larry Neumeister, “Some CBS Affiliates Worry over 9/11 Show,” Associated Press, Sept. 3,

2006. In yet another example, a radio station cancelled a planned reading of Tom Wolfe’s novel

I Am Charlotte Simmons, based on a single complaint it received about the “adult” language in

the book, because the station feared FCC action. When the program was reinstated two weeks


       9
          The FCC recently filed a letter pursuant to Rule 28(j) of the Federal Rules of Appellate
Procedure drawing our attention to certain language in the Supreme Court’s recent decision in
Humanitarian Law Project v. Holder, No. 08-1498, 2010 WL 2471055 (June 21, 2010). Given
the entirely different procedural posture in Humanitarian Law Project, we conclude that it is
inapposite to the issues before us here.

                                               -29-
later, the station decided that it could only safely air the program during the “safe harbor” period.

        The FCC’s application of its policy to live broadcasts creates an even more profound

chilling effect. In the case of the 2003 Billboard Music Awards broadcasts, Fox had an audio

delay system in place to bleep fleeting expletives. It also pre-cleared the scripts of the

presenters. Ritchie, however, departed from her script and used three expletives in rapid

sequence. While the person employed to monitor and bleep expletives was bleeping the first, the

following two slipped through. Even elaborate precautions will not protect a broadcaster against

such occurrences. The FCC argues that Fox should simply implement a more effective screening

system, but, short of giving up live broadcasting altogether, no system will ever be one hundred

percent effective.10 Instead, Fox may decide not to ask individuals with a history of using

profanity to present at its awards shows.11 But, of course, this will not prevent someone who

wins an award – such as Cher or Bono – from using fleeting expletives. In fact, the only way

that Fox can be sure that it won’t be sanctioned by the FCC is by refusing to air the broadcast

live.

        This chilling effect extends to news and public affairs programming as well.

Broadcasters may well decide not to invite controversial guests on to their programs for fear that


        10
           Nor would such a system be costless for broadcasters. For instance, Fox estimates that
installing an audio delay system for all live programming would cost an estimated $16 million a
year.
        11
            Indeed, there is evidence in the record that broadcasters have made personnel
decisions on the basis of the FCC’s indecency policy. For instance, public radio personality
Sandra Loh was fired after a single use of an expletive as “a precautionary measure to show the
station had distanced itself . . . in case the FCC investigates.” Greg Braxton, “KCRW Fires Loh
Over Obscenity,” L.A. Times (Mar. 4, 2004), available at
http://articles.latimes.com/2004/mar/04/
local/me-loh4.

                                                -30-
an unexpected fleeting expletive will result in fines. The FCC points to its “bona fide news”

exception to show that such fears would be unfounded. But the FCC has made clear that it

considers the decision to apply this exception a matter within its discretion. Otherwise, why not

simply make an outright news exception? During the previous proceedings before this Court,

amicus curiae gave the example of a local station in Vermont that refused to air a political debate

because one of the local politicians involved had previously used expletives on air. The record

contains other examples of local stations that have forgone live programming in order to avoid

fines. For instance, Phoenix TV stations dropped live coverage of a memorial service for Pat

Tillman, the former football star killed in Afghanistan, because of language used by Tilliman’s

family members to express their grief. A station in Moosic, Pennsylvania submitted an affidavit

stating that in the wake of the FCC’s new policy, it had decided to no longer provide live, direct-

to-air coverage of news events “unless they affect matters of public safety or convenience.”12 If

the FCC’s policy is allowed to remain in place, there will undoubtedly be countless other

situations where broadcasters will exercise their editorial judgment and decline to pursue

contentious people or subjects, or will eschew live programming altogether, in order to avoid the

FCC’s fines. This chill reaches speech at the heart of the First Amendment.

       The chill of protected speech has even extended to programs that contain no expletives,

but which contain reference to or discussion of sex, sexual organs, or excretion. For instance,

Fox decided not to re-broadcast an episode of “That 70s Show” that dealt with masturbation,


       12
            Nor are these concerns unfounded. The Commission currently has several pending
investigations concerning expletives uttered during live news and sports programming. For
instance, after a surprise win against Notre Dame, the University of Pittsburgh quarterback stated
that he was “so fucking proud of our football team” on live television. The FCC’s investigation
into this incident is ongoing.

                                               -31-
even though it neither depicted the act or discussed it in specific terms. The episode

subsequently won an award from the Kaiser Family Foundation for its honest and accurate

depiction of a sexual health issue. Similarly, an episode of “House” was re-written after

concerns that one of the character’s struggles with psychiatric issues related to his sexuality

would be considered indecent by the FCC.

       As these examples illustrate, the absence of reliable guidance in the FCC’s standards

chills a vast amount of protected speech dealing with some of the most important and universal

themes in art and literature. Sex and the magnetic power of sexual attraction are surely among

the most predominant themes in the study of humanity since the Trojan War. The digestive

system and excretion are also important areas of human attention. By prohibiting all “patently

offensive” references to sex, sexual organs, and excretion without giving adequate guidance as to

what “patently offensive” means, the FCC effectively chills speech, because broadcasters have

no way of knowing what the FCC will find offensive. To place any discussion of these vast

topics at the broadcaster’s peril has the effect of promoting wide self-censorship of valuable

material which should be completely protected under the First Amendment.

                                                IV.

       For the foregoing reasons, we strike down the FCC’s indecency policy. We do not

suggest that the FCC could not create a constitutional policy. We hold only that the FCC’s

current policy fails constitutional scrutiny. The petition for review is hereby GRANTED.




                                                -32-